DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 21 October 2020.
Claims 1 and 4 have been amended.
Claims 5 and 6 have been added.
Claims 1-6 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statements filed on 21 October 2020 and 14 April 2021 , have been considered.  Initialed copies of the Form 1449 is enclosed herewith. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3 are directed to a system and claims 4-6 are directed to a method.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of integrating orders.  Specifically, representative claim 4 recites the abstract idea of: 
a step, performed by the request receive part, of allowing an input of a request for an integrated order, the request for an integrated order being a request for integrating a plurality of wholesale services; 
a step, performed by the resource management part, of recording whether or not each of individual instructions of the wholesale service called by an execution of the integrated order has been successfully executed; and 
a step, performed by the order resume part, of, when an individual instruction has not been successfully executed and the integrated order is thereby suspended, then, at a time of resuming the integrated order, referencing whether or not an already-having-been-executed individual instruction has been successfully executed, from the resource management part, and while skipping re-execution of the a having-been-successfully-executed individual instruction, executing a not-having-been-successfully-executed individual instruction or a not-yet-having-been-executed individual instruction. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 4 recites the abstract idea of integrating orders, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim recites the steps of receiving a request for an integrated order from a plurality of wholesale services, recording instructions of the wholesale service, and performing the order resume part of whether the instructions to of the wholesale services are successful or not, thereby making this a sales activity or behavior.  Thus, representative claim 4 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 4 includes the additional elements of  an integrated processing resume device including a request receive part, a resource management part, and an order resume part, the request receive part including one or more processors, the resource management including one or more processors, and the order resume part including one or more processors. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 4 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 4 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 4 is ineligible.
Independent claim 1 is similar in nature to representative claim 4 and Step 2A, Prong 1 analysis is the same as above for representative claim 4. There are no other recited additional elements included in claim 1. Therefore, there are no additional elements to consider for integration of the judicial exception into a practical application of the abstract idea and would not provide an inventive concept.  
As such, claim 1 is ineligible. 
Dependent claims 2-3 and 5-6, depending from claims 1 and 4, respectively, do not aid in the eligibility of independent claims 1 and 4. For example, claims 2-3 and 5-6 merely act to provide further limitations of the abstract idea recited in independent claim 1 and representative claim 4 and are ineligible subject matter.
It is noted that none of the dependent claims recite additional elements and therefore there are no additional elements to consider individually and in combination for integration into a practical application and do not provide an inventive concept. 
As such, claims 2-3 and 5-6 are ineligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurnit, S., et al. (PGP No. US 2016/0189281 A1), in view of Doyle, E., et al. (PGP No. US 2017/0180513 A1) and Emi, Y. (PGP No. US 2001/0021919 A1). 

Claim 1-
Kurnit discloses an integrated processing resume device, comprising: 
a request receive part, including one or more processors, configured to allow an input of a request for an integrated order, the request for an integrated order being a request for integrating a plurality of services (Kurnit, see: paragraph [0025] disclosing “entity as described herein represents a product or service”; and see: [0026] disclosing “processor”; and see: paragraph [0047] disclosing “the server (e.g., third-party server 130) receives 505 a request to initiate order fulfillment” and “four orders in the shopping cart” and “three of the orders are associated with a first retailer and the fourth order is associated with a second retailer [i.e., integrated order being a request for integrating a plurality of services]”); 
a resource management part, including one or more processors, configured to determine whether or not each of individual instructions of the service called by an execution of the integrated order has been successfully executed (Kurnit, see: paragraph [0047] disclosing “order verification process begins”; and see: paragraph [0048] disclosing “server then generates 530 success/failure reports [i.e., resource management part] representing the availability status of the orders [i.e., individual instructions of the service] in response to the launching one or more verification crawlers [i.e., called by an execution of the integrated order]”); and
 an order resume part, including one or more processors, configured to, when an individual instruction has not been successfully executed and the integrated order is thereby suspended, then, at a time of resuming the integrated order, reference whether or not an already- having-been-executed individual instruction has been successfully executed, from the resource management part, and, while skipping re-execution of a having-been-successfully-executed individual instruction, execute a not-having-been-successfully-executed individual instruction or a not-yet-having-been-executed individual instruction (Kurnit, see: paragraph [0048] disclosing “generates 530  success/failure reports” and “generated report indicates that all orders are available…the server proceeds to initiate/continue 535 [i.e., an order resume part] order fulfillment operations for the order [i.e., skipping re-execution of a having-been-successfully-executed]” and “on the other hand, that at least one of the orders is not successful [i.e., individual instruction has not been successfully executed] in terms of entity availability…the server provides 540 alternatives” and “server may then continue with fulfilling the orders of the remaining line items after either modifying the orders and/or cancelling [i.e., not been successfully executed and the integrated order is thereby suspended]”).
Although Kurnit does disclose a resource management part that can determine whether or not each of individual instructions of the service called by an execution of the integrated order has been successfully executed, Kurnit does not disclose that the determining is recorded. Kurnit does not disclose:  
record an execution of the order; 
Doyle, however, does teach: 
record an execution of the order (Doyle, see: paragraph [0038] teaching “able to store the transaction requests and group them according to the transaction identifier (ID) to which they relate” and “commands are stored as electronic data in the data store 124”). 
 	This step of Doyle is applicable to the system of Kurnit,  as they both share characteristics and capabilities, namely, they are directed to requests for transactions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kurnit to include the feature of recording the execution of the order, as taught by Doyle. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Kurnit, in order to provide a more efficient way of handling requests for transactions by customers (Doyle, see: paragraph [0023]). 
Although Kurnit does disclose an integrated order being a request for integrating a plurality of services that may be from a plurality of merchants, Kurnit does not disclose that the services are from wholesale origins. Kurnit does not disclose: 
integrating a plurality of wholesale services; 
Emi, however, does teach: 
integrating a plurality of wholesale services (Emi, see: paragraph [0017] teaching “a plurality of shops belonging to a shopping center or a wholesale district open virtual shops on the Internet in a group”). 
This step of Emi is applicable to the system of Kurnit,  as they both share characteristics and capabilities, namely, they are directed to receiving an order.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kurnit to include the feature integrating a plurality of wholesale services, as taught by Emi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Kurnit, to provide an improved and more efficient way for customer’s to purchase goods or services from multiple shops (Emi, see: paragraph [0006]). 
Claim 2-
Kurnit in view of Doyle and Emi teach the integrated processing resume device according to claim 1, as described above.
Kurnit further discloses: 
wherein the resource management part is configured to determine an execution result of each of the individual instructions of the service called by an execution of the integrated order, as resume information (Kurnit, see: paragraph [0047] disclosing “order verification process begins”; and see: paragraph [0048] disclosing “server then generates 530 success/failure reports [i.e., resource management part] representing the availability status of the orders [i.e., individual instructions of the service] in response to the launching one or more verification crawlers [i.e., called by an execution of the integrated order]” and “generated report indicates that all orders are available…the server proceeds to initiate/continue 535 [i.e., resume information] order fulfillment operations for the order); and 
wherein the order resume part is configured to, if and when an individual instruction contains a processing of acquiring a variable, has successfully acquired the variation, and then, in response to a suspension and a subsequent resumption of the integrated order, has not been re-executed but skipped, then read the previously-acquired variable from the resume information (Kurnit, see: paragraph [0048] disclosing “the server provides 540 alternatives to the entities that are not available” and “where the alternate entity is available for purchase” and “server continues 535 (or initiates) order fulfillment [i.e., subsequent resumption of the integrated order]”).
Although Kurnit does disclose a resource management part that can determine whether or not each of individual instructions of the service called by an execution of the integrated order has been successfully executed, Kurnit does not disclose that the determining is recorded. Kurnit does not disclose:  
record an execution of the order; 
Doyle, however, does teach: 
record an execution of the order (Doyle, see: paragraph [0038] teaching “able to store the transaction requests and group them according to the transaction identifier (ID) to which they relate” and “commands are stored as electronic data in the data store 124”). 
 	This step of Doyle is applicable to the system of Kurnit,  as they both share characteristics and capabilities, namely, they are directed to requests for transactions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kurnit to include the feature of recording the execution of the order, as taught by Doyle. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Kurnit, in order to provide a more efficient way of handling requests for transactions by customers (Doyle, see: paragraph [0023]). 
Although Kurnit does disclose an integrated order being a request for integrating a plurality of services that may be from a plurality of merchants, Kurnit does not disclose that the services are from wholesale origins. Kurnit does not disclose: 
integrating a plurality of wholesale services; 
Emi, however, does teach: 
integrating a plurality of wholesale services (Emi, see: paragraph [0017] teaching “a plurality of shops belonging to a shopping center or a wholesale district open virtual shops on the Internet in a group”). 
This step of Emi is applicable to the system of Kurnit,  as they both share characteristics and capabilities, namely, they are directed to receiving an order.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kurnit to include the feature integrating a plurality of wholesale services, as taught by Emi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Kurnit, to provide an improved and more efficient way for customer’s to purchase goods or services from multiple shops (Emi, see: paragraph [0006]). 

Claim 3-
Kurnit in view of Doyle and Emi teach the integrated processing resume device according to claim 1, as described above. 
Kurnit further discloses: 
wherein the order resume part is configured to resume the suspended integrated order only after the request receive part receives a request for resuming the integrated order (Kurnit, see: paragraph [0049] disclosing “task of providing alternatives when one or more entities is unavailable may either be fully automated 542…or may include manual intervention 544” and “if the user accepts 550 at least one of the provided alternatives, the server continues 535 (or initiates) [i.e., receives a request for resuming the integrated order] order fulfillment operations for those orders after modifying the order line items”).
Regarding claim 4, claim 4 is directed to a method. Claim 4 recites limitations that are  similar in nature to those addressed above for claim 1 which is directed towards a system. Claim 4 includes the additional features of an integrated processing resume device including a request receive part, a resource management part, and an order resume part which are disclosed by Kurnit (Kurnit, see: paragraph [0047] disclosing “order verification process begins”; and see: paragraph [0048] disclosing “server then generates 530 success/failure reports [i.e., resource management part]” and “generated report indicates that all orders are available…the server proceeds to initiate/continue 535 [i.e., an order resume part] order fulfillment operations”).  Claim 4 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 5, claim 5 is directed to a method. Claim 5 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a system. Claim 5 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 6, claim 6 is directed to a method. Claim 6 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a system. Claim 6 is therefore rejected for the same reasons as set forth above for claim 3.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Langhammer, M. (PGP No. US 2002/0099622 A1), describes a merchant-affiliated direct wholesale marketing and fulfillment system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625